Citation Nr: 9933768	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  99-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to reimbursement or payment for the costs of 
medical services provided the veteran by a private physician 
at the Norfolk General Hospital for neurological surgery and 
follow-up treatment performed in and after September 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from October 1984 to January 
1988.  He was medically separated from service as the result 
of injuries received in line of duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations by the 
Department of Veterans Affairs (VA) Medical Administrative 
Service (MAS) at the Medical and Regional Office Center (RO) 
in White River Junction, Vermont.  The claim for payment of 
these unauthorized medical expenses was initially denied in 
1994 and has taken a lengthy period to be forwarded for 
review.  The Board apologizes to the veteran for the amount 
of time which transpired prior to the production of a 
Statement of the Case in December 1998.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  At the time of the neurological surgery and follow-up 
treatment provided by the veteran's private physician (T), 
the veteran was service connected for complete loss of use of 
his right upper extremity (right brachial plexus palsy) with 
a 70 percent evaluation effective from December 1988.

2.  While the veteran received treatment for his service-
connected disability at the VA Medical Center at White River 
Junction, Vermont, it is also apparent that he was routinely 
provided additional treatment from private health-care 
providers which was pre-approved and paid by VA.

3.  Private, fee-basis health-care providers referred the 
veteran to a private neurosurgeon (T), and she proposed to 
provide the veteran with a surgical procedure in an attempt 
to alleviate his right brachial plexus palsy.

4.  In late October 1993, the veteran requested pre-approval 
and authorization for VA payment of neurosurgery to be 
performed by a private physician (T), but approval for this 
surgery was denied in a formal letter posted to the veteran 
on August 31, 1993.

5.  Either without waiting for a formal decision by VA or 
with knowledge of VA's previous denial, the veteran went 
forward and had neurosurgery performed by (T) at the Norfolk 
General Hospital in Norfolk, Virginia, on September 2, 1993, 
and this surgery and certain follow-up treatment forms the 
basis of the claim for payment of unauthorized medical 
expenses in this case.

6.  While the private neurosurgery in September 1993, and any 
follow-up treatment, was clearly provided to treat the 
veteran's service-connected disability, no clinical evidence 
on file shows or even suggests (and the veteran and his 
representative have not argued) that this neurosurgery or any 
follow-on treatment performed by T was emergent in nature, 
such that delay would have been hazardous to the veteran's 
life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred with a private neurosurgeon (T) at 
the Norfolk General Hospital and in follow-on treatment, have 
not been met nor were such expenses lawfully authorized in 
advance.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991); 
38 C.F.R. §§ 17.52, 17.54, 17.120, 17.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts:  During active service, the veteran was involved in a 
motorcycle accident.  The resultant injuries, including 
essential paralysis of the right arm, among others, were 
found to be in line of duty.  He was medically separated from 
active service and, pursuant to his claim, service connected 
with a 100 percent evaluation for the accumulation of his 
injuries and later granted a 70 percent evaluation for 
essential loss of use of his right arm effective from 
December 1988.  There were also injuries to the veteran's 
right ankle and a fractured left wrist.  His combined 
evaluation is 80 percent and he is entitled to special 
monthly compensation on account of loss of use of one hand.

The veteran was provided principal medical care at the VA 
Medical Center at White River Junction, Vermont.  However, VA 
provided pre-approval and authorization for the veteran to 
have certain routine fee-basis treatment by private health-
care providers at VA expense.  In explaining the series of 
events leading to the present claim, the veteran testified at 
a personal hearing before the undersigned in August 1999 that 
he had two treating physicians at the VA medical center (B) a 
neurosurgeon and (M) an orthopedic surgeon.  At some point, 
Dr. M referred him to a private physician (L) who examined 
him in conjunction with his practice at the Boston, 
Massachusetts, General Hospital.  Dr. L subsequently referred 
the veteran to another private physician (T) a neurosurgeon 
who practiced in conjunction with the Norfolk General 
Hospital in Norfolk, Virginia.  In consultation, Dr. T 
apparently offered the veteran certain neurological surgery 
which was considered somewhat new and which was not widely 
available.  The veteran wanted to have this surgery in an 
attempt to improve his essentially useless right arm.  Back 
in Vermont, the veteran's VA neurological surgeon (B) 
referred him to another (fee-basis) private physician (C) who 
practiced in conjunction with the Mary Hitchcock Memorial 
Hospital and Dr. C also referred the veteran to T for 
possible neurosurgery.  

The veteran subsequently had neurosurgery performed by Dr. T 
which has been described as harvesting of bilateral saphenous 
nerve grafts, exploration of left supraclavicular plexus, 
selective neurectomies of C7, tunneling of nerve grafts 
across the chest to the right arm, microcoaptations of the 
saphenous nerves with the right triceps branches, 
thoracodorsal nerve and lateral thoracic nerve, and 
microneural coaptations of the saphenous nerve to C7.  Dr. T 
characterized this surgery as a "highly specialized 
microsurgical operation."  The veteran testified that because 
he had routinely been provided fee-basis private care at VA 
expense over the years since his separation from service, he 
thought VA would certainly pay for this surgery in the 
ordinary course of events. 

In response to the veteran's request that VA pay for this 
surgery, the VA Assistant Chief of MAS wrote to the veteran 
on August 31, 1993, stating that VA would not pay for any 
costs not covered by the veteran's private insurance for 
services rendered by Dr. T.  It was therein indicated that it 
was likely that this surgery could be performed at a VA 
medical center.  It was noted that a review of his medical 
records showed that the veteran had been seeing Dr. T for 
quite a few years without VA payment for treatment and 
although he might continue to seek such treatment with Dr. T, 
VA would not be responsible for payment for her surgical 
services.

With respect to the issue of availability of VA facilities or 
personnel to complete identical treatment, the veteran's VA 
neurologist (B) wrote in November 1994 that the veteran had, 
on his own, sought care in Norfolk, Virginia, where there was 
a surgeon (T) who performed brachial plexus reconstruction 
and that, at least until recently, this was being paid for 
through private health insurance.  Dr. B also wrote that 
while this type of surgery was perceived as "experimental" in 
1989, in the past five years, as surgical technology had 
improved, it might be that this particular surgical process 
might no longer be considered experimental and it was 
suggested that another physician be requested for an opinion.  
He also wrote that the last time he saw the veteran there was 
no more than a "trivial improvement in his neurological 
function of his paralyzed" right arm.  

In May 1996, the VA Chief of Surgical Services wrote that he 
had reviewed the veteran's medical records and had discussed 
the situation with another doctor and that it was this other 
doctor's opinion that Dr. T's 1993 surgery represented a 
treatment option which was "very aggressive but not 
experimental in nature."  There was no opinion regarding any 
likely medical benefit since there had been a considerable 
time lag between the performance of the actual surgery and 
additionally the veteran had not been seen or examined 
recently.  

At the time of his August 1999 personal hearing before the 
undersigned, the veteran submitted a written statement from 
the (now-former VA) neurologist (B) which stated that at the 
time that the actual surgery was performed in October 1993, 
"there was no surgeon within the VA system who had the 
capacity to perform the surgery" that Dr. T provided the 
veteran.  Dr. B was now associated with the Dartmouth-
Hitchcock Medical Center and had not seen the Veteran for 
five years.  Initial RO consideration of this statement was 
waived.  

Finally, it is noteworthy that approximately one year before 
the veteran sought VA approval for payment of private surgery 
which was in fact performed by Dr. T in September 1993, the 
veteran's earlier claim for payment of other private medical 
expenses from October 1992 was denied.  A letter sent from 
the RO to the veteran in October 1992 explained that payment 
for unauthorized medical expenses could only be provided if 
three separate conditions were met, including the condition 
that treatment was rendered "in a medical emergency of such 
nature that a delay would have been hazardous to life or 
health."  

Law and Regulation:  38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 
provide that, when VA facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing the care or services required, the Secretary, as 
authorized in § 1710 of this title, "may" contract with 
nondepartment facilities to furnish certain types of medical 
care.  However, contracts for such treatment must be 
authorized in advance of the provision of such treatment.

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that the 
Secretary "shall" furnish hospital care and medical 
services when the Secretary determines that they are needed 
by any veteran for a service-connected disability, and to any 
veteran who has a service-connected disability rated at 50 
percent or more.  These rules govern basic eligibility for VA 
care and treatment.

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 provide the rules 
governing the reimbursement of unauthorized medical expenses.  
The United States Code provides that the Secretary may 
reimburse veterans entitled to hospital care or medical 
services under this chapter for the reasonable value of such 
care or services, including travel and incidental expenses, 
for which such veterans have made payment, from sources other 
than VA, where (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof for an adjudicated 
service-connected disability; (3) and ,VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.

38 C.F.R. § 17.130 provides that no reimbursement or payment 
of services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities.

Analysis:  Initially, the Board finds no evidence nor is 
there any argument submitted by the veteran that his 
treatment and/or special neurological surgery with Dr. T was 
authorized or pre-approved for payment by VA.  To the 
contrary, the evidence shows that the veteran had been seeing 
Dr. T for a lengthy period prior to this time and that those 
services had been paid for either completely or in large part 
by private health insurance.  While the veteran had indeed 
been provided pre-approval for VA payment of certain fee-
basis treatment he had received, he was never pre-approved 
for treatment by Dr. T.  The year previous, in 1992, the 
veteran had earlier requested for VA to pay for other private 
medical care and he was clearly informed in writing of the 
requirements for VA payment of unauthorized medical expenses 
when pre-approval had not been obtained.  

Having apparently already scheduled surgery with Dr. T for 
September 2, 1993, the veteran apparently requested VA pre-
approval for payment for these services on August 31, 1993.  
There is on file a letter directed to the veteran from the 
same day of his request on August 31, 1993, which stated that 
VA would not pay for Dr. T's surgical services.  Whether the 
veteran received this letter prior to the surgery or whether 
he proceeded to have this surgery without first waiting for a 
formal VA response to his request is unknown.  In any event, 
it is certainly clear that the veteran did not have prior 
approval for payment of these expenses and his statements and 
testimony, that he simply expected such payment to be 
forthcoming based upon past practices, is not compelling.  It 
seems clear that all of the veteran's fee-basis private 
medical care had in the past been approved by VA before such 
services were actually rendered.  The veteran knew or should 
have known that prior approval was necessary and, if such 
approval was not provided, he had previously been provided 
with the rules for payment of unauthorized private medical 
expenses.

The veteran's medical records contain a certain amount of 
discussion regarding the character and type of specialized 
neurological surgery which Dr. T provided the veteran in 
September 1993.  While the VA Assistant Chief of MAS 
initially found that it was unlikely that the surgery he 
required could not be performed at any medical center 
anywhere, it is clear from a review of the evidence that the 
type of surgery provided by Dr. T in September 1993 was 
considered state-of-the-art, and very aggressive but not 
experimental in nature and, most recently, the veteran's 
former VA physician (B) wrote that at the time of his surgery 
there was simply no surgeon in the VA system who had the 
capacity to perform this surgery.  Finally, it is interesting 
to note that there is no clinical evidence on file which 
shows that the veteran actually had any significant benefit 
from this surgery and, in November 1994, Dr. B wrote that the 
veteran had not had any more than "trivial improvement in his 
neurological function."  However, whether or not VA 
facilities were feasibly available (and they certainly were) 
or, more particularly, whether or not the actual type of 
surgery required by the veteran was available at any VA 
facility is not a determinative issue in deciding this claim.  

While it is clear that the surgery provided was for the 
veteran's service-connected right arm and even assuming, 
without conceding, that VA facilities (or, more accurately VA 
personnel) were not feasibly available to perform the type of 
surgery provided him by Dr. T, it is abundantly clear that 
this surgery was not provided to the veteran in a medical 
emergency of such nature that delay would have been hazardous 
to his life or health.  

There is simply no clinical evidence or any argument on file 
which shows or even suggests that the type of neurological 
surgery provided to the veteran by Dr. T in September 1993 
(and any follow-on treatment) was necessary to preserve his 
life or health.  On the contrary, it is clear from a review 
of the evidence that the veteran's service-connected right 
arm disorder was rather static in nature, albeit essentially 
totally disabled.  It is clear also that the veteran quite 
understandably desired improvement in this situation and that 
he greatly desired Dr. T's surgical services in attempting to 
obtain such improvement.  However, this surgery was certainly 
not provided in an emergency situation and there is simply no 
evidence or argument on file that it was.

The veteran knew or should have known the procedures for VA 
pre-approval for payment of private medical services and he 
had already been advised of the factors necessary for payment 
of unauthorized medical expenses.  He actually requested 
prior approval for Dr. T's surgical services and such 
approval was denied.  He either failed to wait for VA's 
response to his short-notice request for pre-approval or, 
having been refused, simply proceeded to have surgery he so 
desired.  38 C.F.R. § 17.130 clearly provides that no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  

If indeed VA facilities or personnel were unable to perform 
the desired surgery, it was incumbent upon the veteran to 
persevere in an attempt to obtain prior VA authorization 
which might have been forthcoming after VA authorities had 
sufficient time to investigate and evaluate the aggressive 
neurological surgical procedures (no doubt along with an 
assessment of the relative success of such procedures) being 
performed by Dr. T in Norfolk, Virginia.  The veteran did not 
do this but instead proceeded without any prior authorization 
for VA payment.  He did so at his own risk.

Again, while the treatment that was provided was certainly 
for a service-connected disability and while VA facilities or 
personnel might not have been available at that time, there 
is simply no clinical evidence or competent argument that the 
private September 1993 surgery and follow-on treatment was 
emergent in nature such that delay would have been hazardous 
to the veteran's life or health.  


ORDER

There was no authorization or pre-approval for VA payment for 
the veteran's private medical and surgical care with Dr. T in 
and after September 1993, and a claim for payment of those 
unauthorized expenses is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

